                                                                                                 Case 2:19-cv-00876-GMN-VCF Document 8 Filed 06/24/19 Page 1 of 2



                                                                                           1   Suzanne L. Martin
                                                                                               Nevada Bar No. 8833
                                                                                           2   suzanne.martin@ogletree.com
                                                                                               Dana B. Salmonson
                                                                                           3
                                                                                               Nevada Bar No. 11180
                                                                                           4   dana.salmonson@ogletree.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           5   Wells Fargo Tower
                                                                                               Suite 1500
                                                                                           6   3800 Howard Hughes Parkway
                                                                                           7   Las Vegas, NV 89169
                                                                                               Telephone: 702.369.6800
                                                                                           8   Fax: 702.369.6888

                                                                                           9   Attorneys for Defendant Sitel Operating Corporation
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10                                 UNITED STATES DISTRICT COURT
                                                                                          11                                  FOR THE DISTRICT OF NEVADA
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                               MARGARET GONZALES,                                     Case No.: 2:19-cv-00876-GMN-VCF
                                                                                          13
                                                         Telephone: 702.369.6800




                                                                                                                      Plaintiff,
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14
                                                                                               vs.                                                 STIPULATION AND ORDER TO EXTEND
                                                                                          15                                                          TIME FOR DEFENDANT TO FILE
                                                                                               SITEL OPERATING CORPORATION, a                        RESPONSE TO PLAINTIFF’S FIRST
                                                                                          16   Delaware Corporation,                                     AMENDED COMPLAINT

                                                                                          17                          Defendant.                                    (First Request)

                                                                                          18

                                                                                          19

                                                                                          20          Pursuant to Local Rules IA 6-1, IA 6-2, and 7-1, Defendant Sitel Operating Corporation

                                                                                          21   (“Defendant”) and Plaintiff Margaret Gonzales (“Plaintiff”) hereby request a two-week extension of

                                                                                          22   time, up to and including July 10, 2019, for Defendant to file its response to Plaintiff’s First

                                                                                          23   Amended Complaint. (ECF No. 5.) The present deadline for Defendant to file its response is June

                                                                                          24   26, 2019. This is the parties’ first request for an extension of time for Defendant to file its response.

                                                                                          25   This Stipulation is made in good faith and is not intended for purposes of delay.

                                                                                          26          Defendant has provided Plaintiff with a copy of Plaintiff’s executed Arbitration Agreement

                                                                                          27   and the parties are exploring whether and to what extent they are agreeable to stipulating to arbitrate

                                                                                          28
                                                                                                 Case 2:19-cv-00876-GMN-VCF Document 8 Filed 06/24/19 Page 2 of 2



                                                                                               this matter. If not, Defendant would like the additional time to prepare a response to the First
                                                                                           1
                                                                                               Amended Complaint and/or file a Motion to Compel Arbitration.
                                                                                           2
                                                                                                      Therefore, the parties respectfully request a two-week extension of time up to and including
                                                                                           3
                                                                                               July 10, 2019 for Defendant to file its response to Plaintiff’s First Amended Complaint and/or its
                                                                                           4
                                                                                               Motion to Compel Arbitration. The parties also respectfully request that Plaintiff’s Response be
                                                                                           5
                                                                                               extended up to and including July 29, 2019, and Defendant’s Reply deadline be extended up to and
                                                                                           6
                                                                                               including August 12, 2019.
                                                                                           7
                                                                                               DATED this 24th day of June, 2019.             DATED this 24th day of June, 2019.
                                                                                           8
                                                                                               LAW OFFICES OF MICHAEL P. BALABAN              OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                           9
                                                                                                                                              P.C.
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10
                                                                                               /s/ Michael P. Balaban                         /s/ Dana B. Salmonson
                                                                                          11   Michael P. Balaban                             Suzanne L. Martin
                                                                                               Nevada Bar No. 9370                            Nevada Bar No. 8833
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                               10726 Del Rudini Street                        Dana B. Salmonson
                                                                                          13   Las Vegas, NV 89141                            Nevada Bar No. 11180
                                                         Telephone: 702.369.6800




                                                                                               Attorneys for Plaintiff                        Wells Fargo Tower
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14                                                  Suite 1500
                                                                                                                                              3800 Howard Hughes Parkway
                                                                                          15                                                  Las Vegas, NV 89169
                                                                                                                                              Attorneys for Defendant Sitel Operating
                                                                                          16                                                  Corporation
                                                                                          17
                                                                                                                                           ORDER
                                                                                          18
                                                                                                      IT IS SO ORDERED.
                                                                                          19
                                                                                                            2
                                                                                                DATED this ____day of July, 2019.
                                                                                          20                                               Gloria M. Navarro, Chief Judge
                                                                                          21                                               UNITED STATES DISTRICT COURT

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25
                                                                                          26

                                                                                          27

                                                                                          28

                                                                                                                                               2
